The plaintiff brought this suit against the School District of the City of Sedalia and the members of the board of directors of said school district, seeking to enjoin the defendants from negotiating bonds to the amount of five hundred thousand dollars which had been voted for certain school purposes. Defendants filed a demurrer to plaintiff's petition, which was sustained by the trial court. The plaintiff elected to stand upon his petition; judgment was entered accordingly from which he duly appealed to this court.
The petition sets out the proceedings leading up to the election by which the bonds were voted. The board of directors at a special meeting, November 21, 1922, passed a resolution reciting that the high school building of the district was so inadequate as to be much overcrowded, which seriously injured the maintenance of the best standard of work therein; that the Summit School building was rapidly deteriorating and must be rebuilt. The resolution then recited the assessed valuation of the property in the school district, the amount *Page 450 
of bonded indebtedness, and states that it was necessary to issue five hundred thousand dollars in bonds of the school district "for the purpose of purchasing schoolhouse sites, erecting schoolhouses and furnishing the same and building additions to and repairing old buildings."
It was further resolved that an election be held for the purposes mentioned, "subject to the restrictions fixed by law."
The petition then states that notice was published of an election to be held December 8, 1922, to submit the proposition authorizing the board of directors to borrow money, for the purpose stated in the resolution, by the issuance of bonds for five hundred thousand dollars. It is alleged that pursuant to the resolution and notice the election was held. The ballots contained the words:
                         "FOR THE LOAN"                       "AGAINST THE LOAN"            "(Strike out the clause not voted for)."
At the election 4065 qualified voters of the district voted for the loan, and 464 voters of the district voted against the loan.
The petition then alleges that the bonds issued are invalid for three reasons on account of doubleness in the submission to the voters:
First: The money was to be used to purchase a high school site, and for the erection of a high school building, and for the rebuilding of the Summit School building.
Second: That the school district had no right to submit a bond election so broadly as stated in the resolution and notice of election.
Third: Because the said notice did not set out with the degree of detail and with such definiteness as the statute requires, the purpose for which the loan was required.
I. As to the first objection to the proceeding of the board of directors that the bonds were issued for building *Page 451 
a high school, also the Summit School building: that does not appear in the notice, nor in the resolution as thePurpose.  purpose for which the bonds were required. The recital in the resolution as to those matters were merely for the purpose of showing the inadequacy of the present school facilities and the necessity of more buildings for school purposes. Even if that were a valid objection it cannot be inferred from that recital that the board intended to build another high school building, or to rebuild the Summit School building, as distinct propositions.
II. We are limited to the purpose for which the bonds were required, as that purpose is stated in the resolution and in the notice.
In a case recently decided by this Court in Banc, Hart v. Board of Directors of Nevada School District, 299 Mo. 36, the purpose was very similar to that recited in the notice ofDoubleness.  election in this case, which was, "for the purpose of building new buildings and additional school buildings to accommodate the scholastics in said district."
The opinion in the Nevada Case, written by RAGLAND, J., so clearly states the law as applied to this case that it is unnecessary to elaborate the doctrine further. It is held there that the vice of doubleness did not pertain to the election in Nevada. The same reasoning holds good here.
It is true that the purpose mentioned in the notice in this case is somewhat more comprehensive and explicit in detail than the notice in the Nevada Case; it includes the purchase of schoolhouse sites and furnishing the same and repairing buildings, in addition to the purposes mentioned in the Nevada Case. We think the reasoning of Judge RAGLAND in the Nevada Case applies with equal force to the resolution and notice in this case.
The objection on account of alleged doubleness is because the notice contemplated different buildings in different localities. To purchase a site, erect a building *Page 452 
and furnish it, as a single proposition, is not claimed to be open to any objection on account of doubleness, which is urged against the purpose to build several buildings in different localities. Certainly the "repairing of buildings" does not present a different question from the purpose to erect new buildings. The entire argument of appellant turns upon the supposed antagonistic interests involved in making the improvements in different places.
III. While the law as stated in the Nevada Case is complete as affecting this case, it is appropriate that we mention the statute under which this particular election wasThe Statute.  held. Section 11127, Revised Statutes 1919, which provides as follows:
"Sec. 11127. For the purpose of purchasing schoolhouse sites, erecting schoolhouses (library buildings) and furnishing the same, and building additions to or repairing old buildings, the board of directors shall be authorized to borrow money, and issue bonds for the payment thereof, in the manner herein provided. The question of loan shall be decided at an annual school meeting or at a special election to be held for that purpose. Notice ofsaid election shall be given at least fifteen days before the same shall be held, by at least five written or printed notices, posted in five public places in the school district where said election shall be held, and the amount of the loan required, and for what purposes."
If language means anything the several purposes provided for are to be met by a "loan" (singular); "the loan" is connected with "the purposes" (evidently it may include all those enumerated), and the "ballot" in the singular is provided for in the very form used here. The section provides for the negotiation of the bonds voted "for the erection of one or moreschoolhouses, to be erected on the same or different sites." That is, of course, the bonds voted for by one ballot reading, "For the Loan," "Against the Loan." The constitutionality of that section is not questioned, and it is not suggested *Page 453 
that the proposition was not submitted and the election held in strict compliance with that statute.
It may be noticed also that the Pike County Case, State ex rel. Pike Co. v. Gordon, 268 Mo. 321, upon which the appellant relies for a reversal, deals with an election held under a statute, l.c. 328-329, which did not authorize the building of courthouses, in the plural, but a courthouse. The difference in principle between the two statutes and the two cases is perfectly apparent. One courthouse is entirely adequate to supply the need of a county such as Pike; two courthouses would facilitate the transacting of the public business. But two courthouses, ostensibly for the convenience of the people at the two ends of the county, was likely to have for its primary purpose the effect upon real estate values and commercial prosperity of the sections where the courthouses were to be erected. The people of the county who were not commercially affected by that situation would thereby have been loaded with indebtedness which they would not have incurred if permitted to vote upon the propositions singly, and since they could not have one courthouse without voting for two they voted for two.
The oneness and singleness of the plan to build schoolhouses in a school district is shown by the very necessities of the case as distinguished from the courthouse case. The directors of the district were obliged to prepare school facilities for all the children of the district impartially as one undertaking. The notice comprehending the school buildings for the district as a whole was as single as the purchase of furniture for the different rooms of the same schoolhouse. The fact that the buildings should be located at convenient points in different parts of the district does not make the scheme multiple any more than if all the buildings were grouped together in one place.
The objection on account of alleged doubleness is not a valid one, and the judgment is affirmed. All concur; James T. Blair
and Graves, JJ., in paragraphs 1 and 2, and in the result. *Page 454